It is not essential that an affidavit made-by a creditor to bis account exhibited to the administrator of an insolvent estate, under the act, &c. show on its. face or in the jurat, where it was sworn.2. Such an affidavit is not considered as made in a matter in couj't; nor is ft to be read as the basis of any motion on proceeding therein. A mere contingency that it maybe brought before the court for consideration-by an exceptant, does not give it that character..3. A justice of the peace had the power (prior even to the. act of Feb. 14, 1839) to administer such an oath, and all others ot an analogous character, as an incident to his office.James Abbott alledging himself'to be one of the creditors of said estate, exhibited to the said administrator, under oath,.(as was said) the following account:“Estateof Joel Abbott in account,1833, May 22d, To a note, 200Book account, for hay,. 20. 77“•Personi'y appere befour me, James Abbott, an he being, duly sworn according to law, deposeth and saith that the Abo? account is just'and tru, and justly owing, this deponent, on further saith not.Taken and sworn befou me, the J 25 day of Nov. 1837. J